PUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                             No. 13-2096


SAMUEL CALDERON, individually and on behalf of other
similarly situated individuals; MICHAEL HEADLEY; AARON
KULSIC; KENNETH MILLER; MICHAEL CREAMER; GEORGE WOOD;
ROBERT DEMARTINO; JOHN HALLIDAY; JAMES L. HANSON; THOMAS F.
BRADY; DANA FERRIN; MAUREEN AYLING; CANDIDO CUBERO; THOMAS
FITZGERALD;   WILLIAM   DOLINSKY;  MARVIN   HOURIGAN;  DAVID
MCCAMLEY; AUGUSTUS STANSBURY, JR.; JOAN BISCHOFF; RANDALL
GIBSON; VINCENT GRECO; TERESA HARTEY-ADAMETZ; THOMAS LOWE;
DAVID MCENRY; JENNIFER RICCA; ANITA SINGH; BRYAN UTTERBACK;
PATRICK WEISE; LEAH HAMILTON; DENNIS FULTON; EBERHARD
GROSSER;   JOSEPH  MILES,   JR.;  RICKY   MCCRACKEN;  THOMAS
STURGIS; CHRISTOPHER SULLIVAN; MICHAEL RUSSELL; RANDALL
STEWART; LAVERNE HOLMES; THOMAS DAVIDSON, JR.; SHANNON
BOYD; ANTHONY DEAN, JR.; FRANCISCO NOGALES; JOHN GHETTI;
GERALD DEXTER; CLAUDE REIHER; STEVEN MCBRIDE; PHILLIP
RONDELLO; ROBERT MERRY,

               Plaintiffs - Appellees,

         v.

GEICO   GENERAL  INSURANCE    COMPANY;     GOVERNMENT   EMPLOYEES
INSURANCE COMPANY,

               Defendants – Appellants,

         and

GEICO CORPORATION; GEICO INDEMNITY COMPANY; GEICO CASUALTY
COMPANY; DOES 1-10; MICHAEL BROWN,

               Defendants.
                               13-2149


SAMUEL CALDERON, individually and on behalf of other
similarly situated individuals; MICHAEL HEADLEY; AARON
KULSIC; KENNETH MILLER; MICHAEL CREAMER; GEORGE WOOD; ROBERT
DEMARTINO; JOHN HALLIDAY; JAMES L. HANSON; THOMAS F. BRADY;
DANA   FERRIN;   MAUREEN   AYLING; CANDIDO   CUBERO;  THOMAS
FITZGERALD;    WILLIAM   DOLINSKY; MARVIN  HOURIGAN;   DAVID
MCCAMLEY; AUGUSTUS STANSBURY, JR.; JOAN BISCHOFF; RANDALL
GIBSON; VINCENT GRECO; TERESA HARTEY-ADAMETZ; THOMAS LOWE;
DAVID MCENRY; JENNIFER RICCA; ANITA SINGH; BRYAN UTTERBACK;
PATRICK WEISE; LEAH HAMILTON; DENNIS FULTON; EBERHARD
GROSSER; JOSEPH MILES, JR.; RICKY MCCRACKEN; THOMAS STURGIS;
CHRISTOPHER SULLIVAN; MICHAEL RUSSELL; RANDALL STEWART;
LAVERNE HOLMES; THOMAS DAVIDSON, JR.; SHANNON BOYD; ANTHONY
DEAN, JR.; FRANCISCO NOGALES; JOHN GHETTI; GERALD DEXTER;
CLAUDE REIHER; STEVEN MCBRIDE; PHILLIP RONDELLO; ROBERT
MERRY,

                 Plaintiffs - Appellants,

           v.

GEICO   GENERAL  INSURANCE      COMPANY;    GOVERNMENT   EMPLOYEES
INSURANCE COMPANY,

                 Defendants – Appellees,

           and

GEICO CORPORATION; GEICO INDEMNITY COMPANY; GEICO CASUALTY
COMPANY; DOES 1-10; MICHAEL BROWN,

                 Defendants.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt.    Roger W. Titus, Senior District
Judge. (8:10-cv-01958-RWT)


Argued:   May 13, 2014                        Decided:   June 6, 2014


                                    2
Before TRAXLER, Chief Judge, KING, Circuit Judge, and DAVIS,
Senior Circuit Judge.


Appeals dismissed by published opinion.   Chief Judge Traxler
wrote the opinion, in which Judge King and Senior Judge Davis
concurred.


ARGUED: Eric Hemmendinger, SHAWE & ROSENTHAL, LLP, Baltimore,
Maryland, for Appellants/Cross-Appellees. Matthew Hale Morgan,
NICHOLS     KASTER,   PLLP,   Minneapolis,     Minnesota,     for
Appellees/Cross-Appellants.  ON BRIEF: Hyland Hunt, AKIN GUMP
STRAUSS    HAUER    &   FELD  LLP,    Washington,    D.C.,    for
Appellants/Cross-Appellees.    Timothy   C.   Selander,   NICHOLS
KASTER, PLLP, Minneapolis, Minnesota, for Appellees/Cross-
Appellants.




                                3
TRAXLER, Chief Judge:

     Government         Employees         Insurance         Company     and    GEICO    General

Insurance Company (together, “GEICO”) appeal a district court

order    granting      partial       summary          judgment      against     them    on   the

issue of liability in an action asserting denial of overtime pay

under the Fair Labor Standards Act (“FLSA”), see 29 U.S.C. § 201

et seq.      The plaintiffs cross-appeal an order granting partial

summary judgment against them on several issues relating to the

remedy     to   be     awarded.            Concluding         that     these    appeals      are

interlocutory        and     we    lack     jurisdiction         to     consider    them,     we

dismiss the appeals.

                                              I.

        GEICO   is     in    the    business          of    providing    insurance.          The

plaintiffs        in        this     matter           are      security        investigators

(“Investigators”) who currently work, or previously worked, for

GEICO.      The      Investigators          work      in     GEICO’s    Claims     Department

primarily       investigating            claims       that    are     suspected    of    being

fraudulent.       GEICO classifies its Investigators as exempt from

the FLSA’s overtime pay protections.

        In 2010, the plaintiffs filed suit on behalf of a class

seeking recovery of overtime pay they claimed GEICO wrongfully

withheld in violation of the FLSA and New York state law.                                    The

complaint       alleges           that     GEICO           improperly     classified         the

Investigator position as exempt from overtime under the FLSA and

                                                  4
the law of New York.                See 29 U.S.C. § 213(a); N.Y. Comp. Codes

R.   &    Regs.     tit.      12,    § 142-2.2..          The    complaint     requests

compensatory      and      liquidated       damages,       among     other    forms    of

relief.      After      the    district     court       certified    the     class,   the

plaintiffs moved for partial summary judgment, and GEICO moved

for summary judgment, on the issue of liability.                           The district

court     granted       the    plaintiffs’        motion       and   denied    GEICO’s,

rejecting    as     a    matter       of   law    GEICO’s       contention    that    the

Investigators fell within the FLSA’s “administrative function”

exemption.     See Calderon v. GEICO Gen. Ins. Co., 917 F. Supp. 2d

428 (D. Md. 2012).

     The parties later filed cross-motions for summary judgment

on several disputed remedy issues.                      Considering these motions,

the court ruled that because GEICO acted in good faith, GEICO

did not act willfully and thus the statute of limitations for

plaintiffs’ claims extended only for two years.                            For similar

reasons,    the     court     also     ruled     that    the    plaintiffs    were    not

entitled to liquidated damages or prejudgment interest.                               And

finally, the court determined that because the plaintiffs were

paid fixed salaries regardless of the varying number of hours

they worked, the method of overtime described in Overnight Motor

Transportation v. Missel, 316 U.S. 572 (1942), applied to this

case.



                                             5
      The    district       court       then       entered      a     “Stipulated      Order

Relating to Remedy” that it described as a “final judgment.”

J.A. 109, 112.        That order “contain[ed] a complete formula for

the computation of backpay” based on the rulings that the court

had made and the parties’ stipulations.                         J.A. 109.          The order

noted that both parties reserved the right to appeal the rulings

of the district court underlying the order and that the order

would “have no effect unless a judgment of liability is entered

and sustained after all judicial review has been exhausted.”

J.A. 109.         The backpay formula that the order adopted would

produce     an    amount    of    backpay          to   which       each   plaintiff       was

entitled depending upon the total pay received and the total

time worked for each two-week pay period within the applicable

limitations       period.         The    order       further        stated    that    “[t]he

backpay calculations will be performed by a mutually acceptable

entity with right of review and confirmation by Defendants’ and

Plaintiffs’ counsel.”             J.A. 112.             It also provided that the

district court “shall have jurisdiction to resolve or supervise

the   resolution      of    any    issue       concerning       the    remedy      that    the

parties     are   unable     to    resolve.”            J.A.    111.         There   was   no

limitation on the right of either party to appeal the district

court’s decisions.

      GEICO has now appealed the district court’s order granting

partial     summary    judgment         to   the    plaintiffs        on     the   issue    of

                                               6
liability, and the plaintiffs have cross-appealed several of the

district court’s rulings regarding remedy issues.

                                           II.

       Before considering the merits of these appeals, we must

determine whether we possess jurisdiction to do so.                       See Dickens

v. Aetna Life Ins. Co., 677 F.3d 228, 229–30 (4th Cir. 2012).

Because we conclude that we lack jurisdiction, we dismiss the

appeals.

       With certain limited exceptions, our appellate jurisdiction

extends only to the review of “final decisions of the district

courts of the United States.”               28 U.S.C. § 1291; see Cobbledick

v. United States, 309 U.S. 323, 324-25 (1940); In re Carefirst

of Md., Inc., 305 F.3d 253, 255 (4th Cir. 2002).                       The purpose of

this   rule     “is   to   combine    in    one      review   all   stages    of   the

proceeding that effectively may be reviewed and corrected if and

when final judgment results.”               Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 546 (1949).                     “In the ordinary course a

‘final decision’ is one that ends the litigation on the merits

and    leaves    nothing     for     the    court      to   do   but     execute   the

judgment.”       Ray Haluch Gravel Co. v. Central Pension Fund of

Int’l Union of Operating Eng’rs & Participating Emp’rs, 134 S.

Ct. 773, 779 (2014).         Accordingly, “a judgment on liability that

does   not    fix     damages   is    not       a   final   judgment     because   the

assessment of damages is part of the merits of the claim that

                                            7
must be determined.”        Carolina Power & Light Co. v. Dynegy Mktg.

& Trade, 415 F.3d 354, 358 (4th Cir. 2005), abrogated on other

grounds by Ray Haluch Gravel Co., 134 S. Ct. at 779-80.                     On the

question    of   whether    an   order   is    final,   “[t]he      label   that    a

district court attaches to an order it issues does not control.”

Id.

       The finality issue before us is akin to that presented in

United States v. F. & M. Schaefer Brewing Co., 356 U.S. 227

(1958).    In that case, the plaintiff sued the government seeking

to recover for $7,189.59 in federal stamp taxes the plaintiff

claimed were illegally collected from it and for interest on the

taxes from the date they were paid.                  See id. at 228.             The

plaintiff later moved for summary judgment, and, after hearing

the motion, the district court filed an opinion on April 14,

1955, finding that the plaintiff had paid $ 7,012.50 in stamp

taxes and $177.07 in interest but making no finding concerning

on what date or dates those amounts were paid.                  See id. at 228-

29.       The    district     court   concluded       by     stating     that    the

plaintiff’s summary judgment motion was granted.                       See id. at

229.     The court Clerk noted the granting of the motion on the

docket on the same day.           See id.      Eventually, on May 24, 1955,

the district court issued a formal document entitled “Judgment”

that ordered that the plaintiff could recover from the United

States    $7,189.57    plus      interest     and   costs,    for    a   total     of

                                         8
$7,769.37, and the Clerk entered this judgment on the docket the

same day.         See id.

       On July 21, 1955, the government filed an appeal from the

May 24, 1955, order.                    See id. at 230. 1             The plaintiff filed a

motion       in    the       court        of     appeals       to     dismiss          the      appeal,

maintaining that it had been taken outside the 60-day period

that       Federal      Rule      of    Civil     Procedure         73(a)        allowed      for     the

government         to    appeal         an     adverse     judgment.              See     id.         The

plaintiff argued that the final judgment was entered on April

14, not on May 24, and thus came too late.                                  See id.          The court

of   appeals       agreed         and     dismissed      the     appeal.           See     id.        The

Supreme       Court      reversed,           however.       See       id.    at     236.         As   is

relevant       here,        the      Court       noted    that      in      an    action       seeking

monetary damages, a judgment may be embodied in the opinion of

the court but only if it “embodies the essential elements of a

judgment for money and clearly evidences the judge’s intention

that it shall be his final act in the case.”                                     Id. at 232.          The

Court       held     that      the      April      14    opinion       did       not     meet    these

requirements         because         it    did    not    determine          on    what    dates       the

plaintiff         paid    the      taxes.          See   id.     at      234.          Without      that


       1
        Although the Supreme Court reported that the government’s
notice of appeal identified the date of the entry of the order
appealed from as May 25, 1955, rather than May 24, 1955, see
United States v. F. & M. Schaefer Brewing Co., 356 U.S. 227, 230
(1958), that discrepancy is immaterial to the issues before us.


                                                    9
determination, it could not be ascertained from the opinion the

amount of interest to be added to the amounts the plaintiff had

paid.    See id.      Accordingly, the Court concluded that the final

judgment was entered on May 24, when the total amount to be

recovered was determined.          See id. at 234-36.

      The order before us here is not final for similar reasons.

It is true that the district court has completed its work on

many of the issues that will eventually be used to determine the

amount of damages to which each plaintiff is entitled.                        However,

the order does not embody the essential elements of a money

judgment    because    the   court    has    not   found     all   of    the    facts

necessary     to   compute   the    amount   of    damages    due;      nor    has   it

determined how the backpay formulas would apply to particular

facts.     See Buchanan v. United States, 82 F.3d 706, 707 (7th

Cir. 1996) (per curiam) (holding that judgment was not final

when “it failed to specify either the amount of money due the

plaintiff or a formula by which the amount of money could be

computed in mechanical fashion”); see also Associated Stores,

Inc. v. Industrial Loan & Inv. Co., 313 F.2d 134, 137 (4th Cir.

1963) (holding that there was no final judgment when the amount

of damages depended upon the amount of money collected by one of

the parties after a particular date on particular contracts but

the district court did not specifically determine that amount).

And   while    the   district      court’s   order    provides       that     initial

                                        10
calculations will be performed by an entity acceptable to both

the plaintiffs and GEICO, the parties have both retained the

right to “review and confirm[]” those determinations and the

district    court     has     retained        “jurisdiction    to     resolve    or

supervise the resolution of any issue concerning the remedy that

the parties are unable to resolve.”                J.A. 111, 112.          Thus, it

cannot be said of the order before us that it left nothing more

for the district court to do than enforce a judgment.

       At oral argument, it was argued that Ram v. Paramount Film

Distributing   Corporation,       278    F.2d     191   (4th   Cir.   1960)     (per

curiam), supports a conclusion that the order here is a final

one.     We disagree.       The issue in that appeal, as in F. & M.

Schaefer Brewing Co., concerned the timeliness of an appeal and

depended on whether a particular order was final.                   In that case,

motion   picture    distributors        brought    suit   to   recover      certain

moneys they claimed to be owed them by certain exhibitors of

films.     See id. at 192.       The cases were referred to a Special

Master so that he could take testimony and make factual findings

and legal conclusions.         See id.         The Special Master eventually

recommended    that     the    plaintiffs        were   entitled      to    certain

amounts, including interest at 3 percent per year from October

1, 1958, until the date of the judgment.                  See id.       After the

district court overruled objections, the court on September 9,

1959, ordered judgment in favor of the plaintiffs as per the

                                         11
Special Master’s recommendation.           See id.    And on September 10,

1959, the Clerk of Court entered an order confirming the Special

Master’s report.       See id.    Twenty days later, on September 30,

1959, the plaintiffs submitted to the Clerk in each of the cases

a   document   entitled    “Final     Judgment,”     which   set   forth   the

damages   each   defendant       or   group   of     defendants    owed    each

plaintiff with interest from the date of the judgment.                See id.

However, the calculations were incorrect insofar as the amounts

included interest from October 1, 1958, to September 30, 1959,

on the amounts the Special Master had found owing; this was

erroneous because the Special Master’s calculations had already

included interest up to October 1, 1958, so that the document

submitted to the Clerk on September 30, 1959, “included interest

on interest.”    Id.    The Clerk signed these documents and entered

them on his docket on October 3, 1959.             See id.    They were not

signed by the judge.      See id.

     We held that the judgment signed by the district judge on

September 9, 1959, and entered by the Clerk on his docket the

next day was the final judgment because, while it did not set

out the total amount to be paid, that amount was determinable

from the statement that a specific sum was due by each defendant

with interest at 3 per cent from October 1, 1958.                  See id. at

193-94.   In so doing, we cited F. & M. Schaefer Brewing Co. for

the rule that “a money judgment may not be deemed final unless

                                      12
it determines or specifies the means of determining the specific

amount of recovery.”           Id. at 193.

       Ram is distinguishable from the present case, however.                                   The

critical      fact    in     Ram     was    that     the     district            court   in     its

September 9, 1959, order had already found all the facts and

resolved all questions of law necessary to determine the amount

of    recovery.       All     that    remained       was    the          ministerial      act    of

performing the necessary calculations.                          See Republic Nat. Gas

Co. v. Oklahoma, 334 U.S. 62, 68 (1948) (“[I]f nothing more than

a    ministerial     act     remains       to   be   done       .    .    .,    the    decree    is

regarded       as     concluding           the       case           and     is        immediately

reviewable.”).            That simply is not true of the case before us,

where any number of factual or legal issues might arise that

will    affect      the    amount    of    damages,        as       was    reflected      by    the

district court’s retention of jurisdiction to resolve any of the

parties’ disputes regarding the damages determination.                                   See id.

at 70 (noting that while simple application of a formula is

ministerial,         determinations             “requir[ing]              the     exercise       of

judgment” are not).           The district court’s work was not completed

and the judgment thus was not final.

       With no final decision to review, we have no choice but to

dismiss the appeals before us.                   “In a civil damage suit such as

this, a judgment for the plaintiff that determines liability

for,    but   does    not     fix    the    amount     of,      damages          is   appealable

                                                13
solely   under    28    U.S.C.      §    1292(b),     which       requires    not    only

appropriate      certification          by    the    district       court    but    also

application within ten days to the Court of Appeals and that

court’s grant,        in its discretion, of permission to appeal.” 2

Pemberton v. State Farm Mut. Auto. Ins. Co., 996 F.2d 789, 791

(5th Cir. 1993).          In this case, the district court did not

attempt to certify under § 1292(b), and even had it done so, we

would    lack    jurisdiction       because         there   has     been     no    timely

application     for    leave   to       appeal.      See    id.      Accordingly,      we

dismiss the appeals.

     2
         28 U.S.C. § 1292(b) provides:

    When a district judge, in making in a civil action an
    order not otherwise appealable under this section,
    shall be of the opinion that such order involves a
    controlling question of law as to which there is
    substantial ground for difference of opinion and that
    an immediate appeal from the order may materially
    advance the ultimate termination of the litigation, he
    shall so state in writing in such order. The Court of
    Appeals which would have jurisdiction of an appeal of
    such action may thereupon, in its discretion, permit
    an appeal to be taken from such order, if application
    is made to it within ten days after the entry of the
    order: Provided, however, That application for an
    appeal hereunder shall not stay proceedings in the
    district court unless the district judge or the Court
    of Appeals or a judge thereof shall so order.

At oral argument the possibility was also discussed of
certifying the relevant issues under Rule 54(b).    See Fed. R.
Civ. P. 54(b).   However, that rule is inapplicable here, as it
pertains only to judgments that entirely dispose of one or more
claims. See Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-
44 (1976).



                                             14
                                 III.

     Concluding   that   we   lack        jurisdiction   to   consider   the

appeals before us, we dismiss. 3

                                                                  DISMISSED




     3
        We note that should the parties eventually appeal from a
final judgment, we would entertain a motion to adopt the briefs
and joint appendix from this appeal.


                                     15